Citation Nr: 0509593	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  02-13 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating greater than 20 percent for 
service-connected residuals of a gunshot wound of the left 
arm.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from January 1968 
to December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, denied 
service connection for erectile dysfunction secondary to 
service-connected PTSD and also denied entitlement to a 
rating greater than 20 percent for service-connected 
residuals of a gunshot wound of the left arm.

The Board notes that the appellant raised the issue of 
entitlement to service connection for erectile dysfunction 
secondary to exposure to herbicides.  (See Veteran's 
Statement, March 2004).  Such an issue has not been developed 
for review by the Board.  Consequently, it is referred to the 
RO for any additional action deemed appropriate.  (The RO 
alluded to this claim in an October 2004 supplemental 
statement of the case, but as already noted, it has not been 
developed for appellate review.)


FINDINGS OF FACT

1.  The veteran's erectile dysfunction has not been caused or 
made worse by his service-connected PTSD.

2.  The veteran's residuals of gunshot wound of the left arm 
do not include loss of deep fascia or muscle substance, soft 
flabby muscles in wound area, or muscles that swell and 
harden abnormally in contraction; the history of the wound 
and symptomatology are not indicative of a severe injury.

3.  Residuals of the gunshot wound of the left arm do not 
result in limitation of motion of the arm to 25 degrees from 
the side; the scar is not painful or unstable and is less 
than 6 square inches in size; the scar does not cause 
limitation of function beyond what is contemplated by the 
rating for muscle injury.


CONCLUSIONS OF LAW

1.  The veteran does not have erectile dysfunction that is 
due to or the result of service-connected PTSD; erectile 
dysfunction has not been aggravated by service-connected 
PTSD.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.310(a) (2004); Allen v. Brown, 7 Vet. 
App. 439 (1995).

2.  The criteria for the assignment of a rating greater than 
20 percent for the service-connected residuals of a gunshot 
wound of the left arm have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.55, 4.56, 
4.59, 4.71a, 4.73, 4.118, Diagnostic Code 5201, 5303, 5305, 
7801-7805 (2004); 38 C.F.R. § 4.118, Diagnostic Codes 7801-
7805 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), are 
applicable to the appellant's claims here on appeal.  
VAOPGCPREC 7-03.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  (Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2004).)  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

The record indicates that the appellant has been apprised of 
what evidence is necessary to substantiate his claims, as 
well as the specific assignment of responsibility for 
obtaining such evidence.  38 U.S.C.A. § 5103(a); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In specific compliance 
with Quartuccio, the appellant was advised of the evidence 
required to substantiate his claims, and the responsibility 
for obtaining it, by letters dated in April 2001, March 2004, 
and July 2004.  The letters informed the appellant of the 
evidence and information VA would be obtaining as well as the 
evidence that the appellant needed to provide.  The letters 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, employment records, 
etc., but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.

The appellant was also advised in the March 2004 and July 
2004 letters that he should submit any additional information 
or evidence regarding his claims, or advise VA as to its 
whereabouts.

The Board additionally notes that the February 2002 rating 
decision on appeal, the statement of the case (SOC), 
supplemental statements of the case (SSOCs), and multiple 
supplemental correspondence also informed the appellant of 
the types of evidence needed to substantiate his claims.  
Therefore, VA's duty to notify has been satisfied.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical 
records from the National Personnel Records Center (NPRC).  
The record also includes VA examination reports, VA 
outpatient treatment records, VA hospitalization records, 
private medical records, and the appellant's own contentions.  
At every stage of the appeal process, the appellant was 
informed of the information needed to substantiate his 
claims, and VA has obtained all available evidence identified 
by the appellant.  Thus, the Board finds that all indicated 
medical records have been obtained and the appellant has not 
referenced any outstanding records or information that he 
wanted VA to obtain.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The appellant in this case was previously afforded several VA 
examinations with respect to the issues here on appeal.  As 
such, VA reexamination is not necessary because, as discussed 
below, there exists sufficient medical evidence to decide the 
appellant's claims.  Thus, the record indicates that VA has 
done everything reasonably possible to assist the appellant.

II.  Secondary Service Connection for Erectile Dysfunction

The appellant contends that he developed erectile dysfunction 
as a result of his service-connected PTSD.  (See Appeal to 
Board of Veterans' Appeals, VA Form 9, September 2002).  
Having considered the appellant's claim in light of the 
record and the applicable law, the Board finds that the 
preponderance of the evidence is against the claim; the 
appeal of this issue is denied.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 
Vet. App. 439 (1995).

The appellant's VA examination reports dated in November 2001 
and March 2004 show that the appellant is diagnosed with 
erectile dysfunction.  The appellant's VA outpatient 
treatment records and private medical records similarly 
confirm the appellant's current diagnosis of erectile 
dysfunction.  Accordingly, the Board finds that the appellant 
has a current disability.

With respect to the etiology of the appellant's erectile 
dysfunction, the Board notes that, although it has thoroughly 
reviewed all of the evidence of record, only the appellant's 
VA examination records dated in November 2001 and his own 
contentions address the etiology of his erectile dysfunction.  
As previously mentioned, the appellant contends that his 
service-connected PTSD caused or aggravated his current 
erectile dysfunction.  (See Appeal to Board of Veterans' 
Appeals, VA Form 9, September 2002).  The Board notes, 
however, that the appellant is a layperson without medical 
training and he is simply not qualified to render medical 
opinions as to matters such as diagnosis and etiology of 
disorders and disabilities.  Therefore, his opinion as to 
etiology is entitled to no weight.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) (2004) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

In contrast, the November 2001 VA examiner is qualified as a 
physician to render a medical opinion as to the etiology of 
the appellant's erectile dysfunction.  Upon review of the 
appellant's claims file, as well as a physical examination of 
the appellant, the November 2001 VA examiner diagnosed the 
appellant with erectile dysfunction and further opined that 
such erectile dysfunction is "not related to post-traumatic 
stress disorder."  There is no other medical evidence 
suggesting that erectile dysfunction has been caused or made 
worse by the veteran's service-connected PTSD.  Consequently, 
the November 2001 opinion stands uncontradicted on the 
question of a possible relationship to PTSD.  The Board 
therefore concludes that the preponderance of the evidence is 
against the claim of secondary service connection.  

Accordingly, the benefit-of-the-doubt doctrine is not 
applicable in the instant appeal and the appellant's claim of 
entitlement to secondary service connection for erectile 
dysfunction is denied.  38 U.S.C.A. § 5107 (West 2002).

III.  Increased Rating for Residuals of Left Arm Gunshot 
Wound

Background

The appellant in this case had active military service from 
January 1968 to December 1969.  His service medical records 
show in-service treatment for a gunshot wound of the left arm 
in April 1969.  The record shows that his gunshot wound 
resulted in no artery or nerve involvement.  The wound was 
debrided the same day as the injury and delayed primary 
closure was done 4 days later.  The appellant's service 
discharge examination record, dated in December 1969, 
indicates that the veteran had a scar in the left shoulder 
area; however, all other body systems were noted to be 
"normal."

The appellant filed his initial claim for service connection 
for residuals of a gunshot wound in April 1974.  The 
appellant's initial VA examination report, prepared in July 
1974, shows that residuals of the gunshot wound included a 
2.5 x 1 inch scar, dull sensation to pinprick in a 2-inch 
diameter around the scar, and slight keloid formation.  It 
was noted that the scar was deep with possible deep tissue 
damage, and the veteran had difficulty with abduction due to 
muscle pulling.  X-ray evidence revealed 3 short linear 
metallic fragments without bone involvement.  

The evidence of record with respect to the current severity 
of the appellant's residuals of a left arm gunshot wound 
consists of VA outpatient treatment records dated from 
January 1998 to October 2004, VA examination records dated in 
April 2001, October 2003 and March 2004, and the appellant's 
own contentions.  The Board additionally notes that the 
claims file also contains multiple private medical records, 
VA hospitalization records, and several other VA examination 
records.  However, such evidence is not relevant to the 
appellant's increased rating claim.

The appellant's VA examination records dated in April 2001 
show subjective complaints of pain, weakness, and muscle 
spasms.  The April 2001 VA examiner's objective findings 
included a 5 x 4 cm scar on the anterior biceps, pain over 
the biceps area down to his lateral brachium and with 
elevation of his shoulder, biceps strength of 4/5, triceps 
strength of 5/5, decreased sensation to lateral and medial 
brachium, and no tenderness over the scar.  The appellant's 
range of motion for his left shoulder included 125 degrees of 
forward elevation and abduction with pain thereafter.  X-ray 
evidence also showed degenerative changes of the 
acromioclavicular and glenohumeral joints, but no fracture 
injury or malalignment was noted.  Accordingly, the April 
2001 VA examiner ultimately diagnosed the appellant with 
"[s]tatus post traumatic gunshot wound to the left upper 
extremity with muscle weakness and some decreased 
sensation."

A VA examination conducted in October 2003 also noted the 
appellant's subjective complaints of intermittent pain, pain 
with overhead activity and lifting from the ground, and 
difficulty sleeping on his left shoulder.  The October 2003 
VA examiner's objective findings included a 5-cm puckered 
scar over the proximal biceps, 5/5 biceps and supraspinatus 
strength, paresthesia of the left brachial cutaneous nerve, 
and range of motion of the left shoulder was 80 degrees 
forward flexion, 40 degrees internal rotation, and 10 degrees 
external rotation.  As a result, the October 2003 VA examiner 
diagnosed the appellant with "[s]tatus post gunshot wound to 
the left proximal brachium and secondar[y] signs of 
subacromial impingement unrelated to his gunshot wound."

The appellant's most recent VA examination records dated in 
March 2004 show the appellant's subjective complaints 
included pain, intermittent numbness, and difficulty carrying 
large items.  The March 2004 VA examiner's objective findings 
included 6 sq cm scar through the proximal aspect of the 
anterior upper left arm.  The scar was slightly deep and 
appeared to penetrate fascia overlying biceps muscle.  There 
was no palpable defect in biceps muscle, and skin over the 
scar was not unstable.  There was some tenderness to 
palpation over the scar, decreased sensation of left upper 
extremity, 4+/5 strength of all major muscle groups of the 
left upper extremity, no adhesions or muscle herniations, and 
pain with repetitive use.  The range of motion for the 
appellant's left shoulder included abduction to 125 degrees 
with "drop-arm" thereafter, forward flexion to 120 degrees 
with similar "drop-off arm phenomenon" thereafter, external 
rotation to 60 degrees, and internal rotation to the lower 
lumbar spine.  Elbow range of motion was noted to be "full 
from 0 to 150 degrees of flexion."

The March 2004 VA examiner also specified that the "biceps 
muscle is the muscle which is affected by the scar," and 
this is a "slight disability secondary to the scar."  
Accordingly, the March 2004 VA examiner diagnosed the 
appellant with "[s]tatus post gunshot wound to the left 
upper extremity, now with nonfocal neurologic complaints."  
With respect to any neurological manifestations, the VA 
examiner opined that, although he was unable to define the 
etiology of the neurological manifestations, the situs of the 
appellant's scar should be productive of forearm numbness.  
However, the appellant's subjective complaints were much less 
focal and included decreased sensation of the entire left 
upper extremity.  As such, the examiner was unable to 
ascertain the etiology of any neurological manifestations.  
The examiner noted that electromyographic testing and nerve 
conduction velocity testing would be helpful.  He indicated 
that, if such testing were negative, it could be concluded 
that there was no neurologic lesion associated with the 
gunshot wound.

The Board additionally notes that the appellant's VA 
outpatient treatment records dated from January 1998 to 
October 2004 show, in pertinent part, several instances of 
complaints of and/or treatment for left upper extremity pain.  
Most notable, however, are the appellant's VA 
electromyography records dated in January 2002.  The 
appellant's January 2002 electromyography records show normal 
EMG of the left upper extremity and normal nerve conduction 
velocity of the left upper extremity.

Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disability.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disability requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2004).  Nevertheless, when the 
claim is for an increased rating, the primary concern is the 
current level of disability.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The law also provides that it is necessary to evaluate the 
disability from the point of view of the appellant working or 
seeking work, 38 C.F.R. § 4.2 (2004), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the appellant's favor.  38 C.F.R. § 4.3 (2004).  If there is 
a question as to which evaluation to apply to the appellant's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  

The provisions of 38 C.F.R. § 4.56 set forth certain factors 
for consideration in the rating of residuals of gunshot and 
shell fragment wounds.  The regulation provides that:  (a) an 
open comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal; (b) a 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged; (c) for VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; and 
(d) under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.

The provisions of 38 C.F.R. § 4.56(d)(1) describe slight 
disability of muscles: (i) Type of injury: simple wound of 
muscle without debridement or infection; (ii) History and 
complaint: service department record of superficial wound 
with brief treatment and return to duty; healing with good 
functional results; no cardinal signs or symptoms of muscle 
disability as defined in paragraph (c); (iii) Objective 
findings: minimal scar; no evidence of fascial defect, 
atrophy, or impaired tonus; no impairment of function or 
metallic fragments retained in muscle tissue.

Moderate disability of muscles is described as follows: (i) 
Type of injury: through-and-through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection; (ii) 
History and complaint: service department record or other 
evidence of in-service treatment for the wound; record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability as defined in paragraph (c), 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles; (iii) Objective findings: entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue; some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is described as 
follows: (i) Type of injury: through-and-through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring; (ii) 
History and complaint: service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound; record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) and, if present, evidence of inability to 
keep up with work requirements; (iii) Objective findings: 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups; indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side; tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is described as follows: (i) 
Type of injury: through-and-through or deep penetrating wound 
due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring; (ii) History and complaint: service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of wound; record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in paragraph (c), worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements; (iii) 
Objective findings: ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; muscles swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) Visible or 
measurable atrophy; (E) Adaptive contraction of an opposing 
group of muscles; (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4).

The appellant's residuals of his left arm gunshot wound are 
currently rated as 20 percent disabling under Diagnostic Code 
5201.  38 C.F.R. § 4.71a (2004).  Those rating criteria 
require either limitation of motion of the arm at shoulder 
level or midway between side and shoulder level for a 20 
percent rating for the nondominant extremity.  (The record 
shows that the veteran is right-handed.)  A maximum schedular 
30 percent rating is available for limitation of motion of 
the arm to 25 degrees from the side.

The Board notes that an increased rating of 30 percent under 
Diagnostic Code 5201 is not warranted under the circumstances 
of this case, as the objective evidence of record does not 
show the requisite limitation of motion of the appellant's 
left arm, or that of 25 degrees from side.  In fact, 
competent and probative medical evidence of record, to 
include VA examination records dated in April 2001 and March 
2004, consistently shows that the appellant has 125 degrees 
of abduction of his left shoulder even with pain.  Although 
the veteran has pain with repetitive use and on motion, there 
is no suggestion in the examination reports that functional 
loss of the shoulder due to such pain would even equate to 
limitation midway between the side and shoulder.  38 C.F.R. 
§§ 4.40 and 4.45 (2004); DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  In fact, the several VA examination records show 
that the appellant has a nearly full range of motion.  
Accordingly, a 30 percent rating is not warranted pursuant to 
Diagnostic Code 5201.  

The Board must now consider whether an increased rating is 
warranted under 38 C.F.R. § 4.73 (2004), or the provisions 
governing the rating of muscle injuries.  The appellant is 
currently rated as 20 percent disabled under Diagnostic Code 
5201.  In order to warrant a higher rating under the 
provisions for evaluating muscle injuries, the medical 
evidence would have to show that his level of disability is 
severe.  (A January 1998 VA examiner identified the anterior 
deltoid muscle as the one involved in the injury while 
subsequent examiners have indicated that the biceps muscle 
was involved.  Either way, the criteria for rating these 
muscles requires "severe" muscle disability before a rating 
higher than 20 percent may be assigned for the nondominant 
extremity.  38 C.F.R. § 4.73, Diagnostic Codes 5303, 5305 
(2004).)

In accordance with 38 C.F.R. § 4.56, the medical evidence 
would have to show the following, or history and disability 
tantamount to the following, in order for a 30 percent rating 
to be assigned: ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; muscles swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) Visible or 
measurable atrophy; (E) Adaptive contraction of an opposing 
group of muscles; (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

As noted above, the appellant sustained a gunshot wound of 
the left arm in April 1969, without artery or nerve 
involvement, but with debridement and delayed primary 
closure.  Primary closure was accomplished within 4 days of 
the injury.  This does not suggest "severe" disability of 
muscles, which normally is indicated by prolonged 
hospitalization and is associated with through-and-through or 
deep penetrating wound due to high velocity missile or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. § 4.56.  
Rather, the veteran underwent debridement the same day as the 
injury and primary closure was accomplished within 4 days.  
There is no suggestion that he experienced prolonged 
infection, sloughing of soft parts, bone, artery, or nerve 
involvement, or other difficulties typically associated with 
"severe" disability.  

The appellant's VA examination records dated in April 2001 
show 4/5 biceps strength and 5/5 triceps strength.  
Additional VA examination records show 5/5 biceps and 
supraspinatus strength in October 2003, and 4+/5 strength of 
all major muscle groups of the left upper extremity in March 
2004, which "appears to be secondary to lack of effort as he 
has cogwheeling-type weakness as opposed to true smooth true 
weakness."  The March 2004 VA examiner also noted no 
palpable defect in the biceps muscle.

The findings do not show loss of deep fascia or muscle 
substance, soft flabby muscles in wound area, muscles 
swelling and hardening abnormally in contraction, or that 
tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  As the appellant 
does not have objective manifestations of his muscle injury 
which can be described as severe, he is not entitled to a 
rating higher than 20 percent under Diagnostic Code 5303 or 
Diagnostic Code 5305.  38 C.F.R. § 4.73 (2004).  The Board 
additionally notes that the March 2004 VA examiner 
specifically indicated that the muscles involved were the 
biceps and that the appellant's biceps disability was slight.  
(Although it is not clear from early records whether the 
deltoid or the biceps was involved, it appears from later 
records that no muscle affecting the elbow was impaired.  
Specific findings have been made that the elbow has full 
function.  Consequently, separate ratings or a combined 
elevated rating based on impairment of more than one muscle 
group in the same anatomical region may not be made.  
38 C.F.R. § 4.55 (2004).)

The Board additionally notes that the Court held, in Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994), that a veteran's 
disabilities can be rated separately unless they constitute 
the "same disability" or the "same manifestation" under 
38 C.F.R. § 4.14.  In such regard, the Board must now also 
consider whether the appellant is entitled to separate 
compensable ratings for any neurologic or skin manifestations 
of his service-connected residuals of a gunshot wound of the 
left arm.  

With respect to any neurologic manifestations, the appellant 
has complained at the several VA examinations of numbness of 
his left upper extremity.  However, the appellant's January 
2002 electromyography records show normal EMG of the left 
upper extremity and normal nerve conduction velocity of the 
left upper extremity.  In addition, although March 2004 VA 
examiner diagnosed the appellant with "[s]tatus post gunshot 
wound to the left upper extremity, now with nonfocal 
neurologic complaints" (emphasis added), the VA examiner 
opined that he was unable to define the etiology of the 
neurological manifestations because the situs of the 
appellant's scar should be productive of forearm numbness as 
opposed to the appellant's complaints of decreased sensation 
of the entire left upper extremity.  In fact, the examiner 
specifically noted that, if EMG and NCV studies were 
negative, as they were in January 2002, neurologic lesion due 
to the gunshot wound would definitely be ruled out.  Given 
the EMG and NCV study results and the VA examiner's opinion, 
the Board finds that no nerve impairment is ratable.

With respect to the possibility of separate compensable 
ratings under 38 C.F.R. § 4.118 for the appellant's scarring, 
it should be noted that, effective August 30, 2002, VA 
revised 38 C.F.R. § 4.118, Diagnostic Code Series 7800, or 
the criteria for diagnosing and evaluating skin disabilities.  
See 67 Fed. Reg. 49,596 (July 31, 2002); see also corrections 
at 67 Fed. Reg. 58,448 (September 16, 2002).  As such, the 
Board must evaluate whether separate compensable ratings are 
warranted under either the "old" regulations (those in 
effect prior to August 30, 2002) or the new regulations 
effective from August 30, 2002.

The appellant is not entitled to a separate compensable 
rating under the "old" regulations for evaluating skin 
disabilities.  As detailed above, the several VA examinations 
show that the appellant's scar from his service-connected 
residuals of gunshot wound, left arm is approximately 6 sq cm 
in size, slightly deep, appears to penetrate fascia overlying 
the biceps muscle, and causes no palpable defect in biceps 
muscle.  The skin over the scar is not unstable, but there is 
some tenderness to palpation over the scar.  As such, the 
Board finds that the objective medical evidence of record 
shows that the appellant's scar is not of the requisite size, 
nor is it poorly nourished or subject to repeated ulceration.  
Thus, neither a separate compensable rating nor an increased 
rating is warranted under the circumstances of this case.  
38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2002).

The Board additionally notes that the appellant's current 20 
percent evaluation pursuant to Diagnostic Code 5201 for 
service-connected residuals of gunshot wound, left arm 
contemplates the appellant's limitation of motion, pain and 
functional loss.  See Diagnostic Code 7805.  

The appellant is similarly not entitled to a separate 
compensable rating under the "new" regulations for 
evaluating skin disabilities.  For example, the appellant's 
scar does not exceed 6 square inches (39 sq. cm.) and it is 
not unstable.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 
(2004).  Furthermore, as discussed above, the appellant's 
current 20 percent disability evaluation pursuant to 
Diagnostic Code 5201 already contemplates the appellant's 
complaints of pain and limitation of function.  

Accordingly, the preponderance of the evidence is against the 
appellant's claim and the benefit-of-the-doubt doctrine is 
not applicable in the instant appeal; the appellant's claim 
of entitlement to a rating greater than 20 percent for 
service-connected residuals of a gunshot wound of the left 
arm is therefore denied.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for erectile dysfunction 
secondary to service-connected PTSD is denied.

Entitlement to a rating greater than 20 percent for service-
connected residuals of a gunshot wound of the left arm is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


